Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10 are pending for examination, as filed April 9, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 3-4, has “preferably comprising two cover layers, between which the layer of insulating material is located”. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “at least one cover layer” (line 2), and the claim also recites “preferably comprising two cover layers, between which the insulating material is located” which is the narrower statement of the range/limitation. 
Claim 1, line 14, “the impact points of the jet” lacks antecedent basis, and it is unclear how the “jet” has multiple impact points.  Does applicant mean “the impact points of the free jets”? For the purpose of examination, this is what is understood to be intended, but applicant should clarify what is intended, without adding new matter.
Claim 1, line 18, “the width” lacks antecedent basis, and is unclear as to what “width” is being referred to.  Is it (a) the width of the cover layer onto which the mixture applied, or (b) the width of the distance between the nozzles, or (c) something else?  For the purpose of example, either (a) or (b) is understood to meet the requirements of the claims, but applicant should clarify what is intended, without adding new matter.
Claim 1, line 19, “the age” lacks antecedent basis.
Claim 1, line 23, “the surface area in contact with reactive mixture” lacks antecedent basis and is unclear as to what surface area is being referred to.  Is this (a) “surface area in contact with reactive mixture” in the distributor or (b) “surface area in contact with the reactive mixture” on the cover layer or (c) something else? For the purpose of example, either (a) or (b) is understood to meet the requirements of the claims, but applicant should clarify what is intended, without adding new matter.
Claim 2, lines 2-3, has “preferably over a maximum of 100 mm”. A broad range or limitation together with a narrow range or limitation that falls within the broad range or 
Claim 4, line 1, “the exit velocity” lacks antecedent basis.
Claim 5, line 1, “the residence time” lacks antecedent basis.
Claim 7, lines 1-2, this refers to distance between jets, but it is unclear where this is measured – at the exit from the nozzle opening, on impact, etc? For the purpose of examination, the distance at any point would be understood to meet the requirement of the claim, but applicant should clarify what is intended, without adding new matter.
Claim 9, line 3, has “preferably at most 15 %”. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation “at most 25 % of the width” (line 2), and the claim also recites “preferably at most 15 %” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is 
The dependent claims do not cure the defects of the claims from which they depend, and are therefore also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Geraedts et al (US 2010/0080900) in view of Brennan (US 2017/0285619), and as evidenced by Wirtz et al (US 2011/0073676).
Claim 1: Geraedts teaches a method for providing an insulation panel of predetermined width (0001, 0002, where the sandwich elements for foam insulation (such as polyurethane or polyisocyanate) can be considered insulation panels, 0016), comprising at least one cover layer and a layer of insulating material located thereon (0008).  The insulating  material is produced by metering at least two components of a reactive mixture, mixing the same and feeding them to an inlet of a distributor (note mixing with metering machines, so metering 0064-0064, and note use of controlled, or metered, amounts of materials, such as at 0069-0077, and 0067, note casting bar/fixed tube as distributor, figure 1, since reaction mixture fed to distributor understood that metering/mixing described occurs beforehand), where the reactive mixture is guided in 
As to the distributor having a volume flow specific surface area which is at most 2.0 cm2/(cm3/s) as claimed, Geraedts describes that the casting/distributor bar can have a tube diameter of from 0.2 to 5 cm and a length corresponding to the width of the belt unit and has a number of holes from 20-200 with diameters of 0.5 to 5 mm (0013), which would give a surface area calculated from these dimensions.  An example is given 
As to the age of the reactive mixture in each jet discharged from the nozzle opening differs from an arithmetic mean value over all the jets by at most o.5 seconds, when intersecting a plane perpendicular to the conveying direction, Geraedts does not specifically describe this.  Brennan also describes a distributor bar which feeds reactive mixture for making foam insulation panels (sandwich panels) with polyurethane or polyisocyanate foams (0001, 0002), where the bar has an inlet to receive a foamable liquid mixture a predefined flow rate, and having a predefined number of outlets connect to the inlet via a main channel (note figure 8, 21, 22, 0013), where the foam can have at least 2 components (0039-0040), and where it is desired to have a residence time of less than 150 ms or even less than 80 ms of foam in the main channel, which reduces the risk of fouling (0046-0047, and 0079 refers to less than 150 ms in distributor bar to reduce fouling), and also wants distributor bar geometry such that when the mixture leaves the distributor bar, the average velocity from each outlet is within a predefined tolerance material of at most +/- 5% (0075) to form a homogeneous foamed layer without voids or knit lines (0077), and can have exit pipes of different or the same length (figures 27-29), and notes how there can be mathematical adjustment of various details of the apparatus including flow rate, holes, length, diameter, etc. (note 0182-0201, discussion at 0202+, examples 1-4), and notes that there is desired to be a ratio of flow rate to meter length of the distributor bar that can be at least 1.0 L/s per meter length of bar (0010), and where the values Ddev can be preferably 6-15 mm (the internal diameter of main chamber at the inlet of the device) which can taper to the outer ends (0191, note figure 22).  An example (example 4) is given with a Qtotal (flow 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed range to modify Geraedts as evidenced by Wirtz to use a time in the distributor/casting bar of less than 150 or 80 ms and provide a controlled flow so that velocity from the outlets/nozzles/holes is at the same velocity (with less than 5% difference) as suggested by Brennan to provide a desirable coating with less fouling as Geraedts uses a casting bar distributor and Brennan indicates when providing similar foam deposition from a distributor part to insulation panels, it would be desired 
Claim 3: Brennan indicates that multiple distributor bars (which can be considered as adding up to a combined total distributor) can be used across the length of the cover layer, giving examples of three bars (Example 4), as discussed above, and therefore, by optimizing the width of the cover layer (where Geraedts gives an example of 1.2 m 0016) and number of bars the maximum length of flow from the inlet to nozzle openings would be acceptably provided to be less than 150 mm as claimed.
Claim 4: As to the exit velocity from the openings, Brennan would suggest values in the claimed range, such as 2.9 m/s (0265), and note 0158 giving values within the claimed range.
Claim 5: As discussed for claim 1, Brennan would suggest a time of 150 ms or less or 80 ms or less (0.150 or 0.080 seconds), in the claimed range.

Claim 7: Since as for claim 6, the holes are equidistant apart, all jets would be within 20% of the distance between adjacent jets (note Brennan, figures 8-11).
Claim 9: As to the width of the distributor being 25% or less of the width of the insulation panel, when using multiple distributors as in Brennan, where the multiple distributors can also be considered as each being “a distributor” as claimed (and width refers to the distance between openings/holes in the distributor bar, for example) a single distributor can be less than 25 % of the width of the insulation panel when the number of bars optimized as discussed for claim 3 above.
Claim 10: As to the distributor being stationary and the cover layer moving, this is indicated by Geraedts (note figure 2, 0029, moving covering layer, and fixed bar, note claim 1).

Claim 2 and optionally claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Geraedts in view of Brennan, and as evidenced by Wirtz as applied to claims 1, 3-7 and 9-10 above, and further in view of  WO 2018/141731 (hereinafter ‘731).
*** Please Note: Koester et al (US 2019/0358869), the US National Stage Application of the application for ‘731 is used as a translation for ‘731, and the paragraph numbers, etc. referred to are to Koester et al (US 2019/0358869).***
Claim 2: As to the width of impact points, of 200 mm, while Geraedts describes a covering layer width of 1.2 m (0016) as an example, ‘731 notes that when applying foamable reaction mixture to a moving outer layer (cover layer)  (0017) from distributors (0057-0059, figure 1) to make insulation (0002), the outer layer has no 
Claim 3: optionally, when using a width as in claim 2 above, when using a distributor bar just below the width of the cover layer as in Geraedts (0016), the travel from the center of the bar inlet to the nozzle openings would be a maximum of less than 150 mm (figure 1).

Claim 8 and optionally claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Geraedts in view of Brennan, and as evidenced by Wirtz as applied to claims 1, 3-7 and 9-10 above, and further in view of  EP 0 038 388 (hereinafter ‘388).
	Claim 8, as to having outer most nozzle openings discharge at an angle, Geraedts shows parallel openings, however, ‘388 shows how a shorter distributor (nozzle) can be used with extending nozzles (tubular member) to cover more area to apply foam (note figures 1, 5, page 2, lines 26-36, page 3, lines 15-33), where the nozzle positioning can be adjusted to give even dispersal of foam material (page 3, lines 26-31), and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date 
	Claim 9: optionally, when providing the nozzle features as discussed for claim 8 above, it would further be understood that distributor can be of a shorter width that the cover layer due to the extended nozzles/tubular members, and therefore one would be further suggested to optimize the size of the distributor and extended nozzles for the best positioning, since the nozzles can be adjusted including in their positions, giving a distributor size less than 25 % of the cover layer width.

Claims 1, 3-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Brennan (US 2017/0285619).
Claim 1: Brennan teaches a method for providing an insulation panel of predetermined width (0001, 0002, note using polyurethane or polyisocyanate) can be considered insulation panels, 0039, 0040, note panel width as in  0262), comprising at least one cover layer and a layer of insulating material located thereon (0141, 0145, 0071, note laminator/panel as cover layer).  The insulating  material is produced by providing at least two components of a reactive mixture, mixing the same and feeding them to an inlet of a distributor (note materials of 0039,0040, note providing mixing heads to mix the provide the liquid reaction mixture, and then feeding to the distributor bar to deposit on the laminator (cover layer) at 0080, for example), and as to metering the material to the mixing head, it would at least have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to meter the materials to the mixing head so as to provide a consistent foam of desired properties noting 0200 as to providing particular mixtures with particular reactivity and viscosity, where the reactive mixture is guided in the distributor along a flow path to a number of nozzle openings and being discharged via the nozzle openings (note figures 21, 22, 5, note inner space 5 with nozzle openings/holes into the exit pipes for the main channel (distributor), 0183-0185, 0080, 0046). The reactive mixture is applied to the upper side of at least one cover layer which moves in a conveying direction relative to the distributor (figure 8, 0080, deposited on the laminator/cover layer).  The reactive mixture can be discharged through at least 5 nozzle openings (note for example, 0264, figure 26, with 24 holes Nholes per sub distributor bar).  The mixture can be applied from each nozzle opening (hole) as free jet onto the upper side of the cover layer (note 
As to the age of the reactive mixture in each jet differing from an arithmetic mean value over all the jets by at most 0.5 seconds when intersecting a plane perpendicular to the conveying direction, Brennan indicates that it is desired to have a residence time of less than 150 ms or even less than 80 ms of foam in the main channel, which reduces the risk of fouling (0046-0047, and 0079 refers to less than 150 ms in distributor bar to reduce fouling), and also wants distributor bar geometry such that when the mixture leaves the distributor bar, the average velocity from each outlet is within a predefined tolerance material of at most +/- 5% (0075) to form a homogeneous foamed layer 
Furthermore, as to volume flow specific surface area of the distributor, Brennan notes how there can be mathematical adjustment of various details of the apparatus including flow rate, holes, length, diameter, etc. (note 0182-0201, discussion at 0202+, examples 1-4), and notes that there is desired to be a ratio of flow rate to meter length of the distributor bar that can be at least 1.0 L/s per meter length of bar (0010), and where the values Ddev can be preferably 6-15 mm (the internal diameter of main chamber at the inlet of the device) which can taper to the outer ends (0191, note figure 22).  An example (example 4) is given with a Qtotal (flow rate of mixture through distributor bar, note 0198) of 1.5 m3/s (or 1500 cm3/s) (0262) and has a panel width of 1.2 m (Wpanel, 0262), and uses three side by side bars (Ndev3) with a W of distance between half the exit pipes of one device (note 0194, and see figure 21,26,  and note 0264-0265) and gives a Ddev (internal diameter of main chamber 5 at inlet of the device, i.e., the tapered inner volume 5 excluding the exit pipes, note 0190, and the pipe tapers to an alphaDdev at the end (see figures 21, 22, 0191) where the Ddev can be 12 x 10-3 m, and the alpha 0.75 (0264, 0265).  Using approximately 0.4 m for the length of each bar of the three (from the width of the panel and length of W), and with one third or 500 cm3/s of flow 

Claim 4: As to the exit velocity from the openings, Brennan would suggest values in the claimed range, such as 2.9 m/s (0265), and note 0158 giving values within the claimed range.
Claim 5: As discussed for claim 1, Brennan would suggest a time of 150 ms or less or 80 ms or less (0.150 or 0.080 seconds), in the claimed range.
Claim 6: Brennan would suggest that the jets impinge at substantially equal distances as the holes are equal distance apart (0148, figure 8, figure 21, 0184).
Claim 7: Since as for claim 6, the holes are equidistant apart, all jets would be within 20% of the distance between adjacent jets (note Brennan, figures 8-11).
Claim 9: As to the width of the distributor being 25% or less of the width of the insulation panel, when using multiple distributors as in Brennan, where the multiple distributors can also be considered as each being “a distributor” as claimed (and width refers to the distance between openings/holes in the distributor bar, for example) a single distributor can be less than 25 % of the width of the insulation panel when the number of bars optimized as discussed for claim 3 above.
Claim 10: As to the distributor being stationary and the cover layer moving, this is indicated by Brennan (0080, running/moving laminator/cover layer, and no indication that distributor moves).

Claim 2 and optionally claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Brennan as applied to claims 1, 3-7 and 9-10 above, and further in view of  WO 2018/141731 (hereinafter ‘731).
*** Please Note: Koester et al (US 2019/0358869), the US National Stage Application of the application for ‘731 is used as a translation for ‘731, and the paragraph numbers, etc. referred to are to Koester et al (US 2019/0358869).***
Claim 2: As to the width of impact points, of 200 mm, while Brennan describes a cover layer width of 1.2 m (0262) as an example, ‘731 notes that when applying foamable reaction mixture to a moving outer layer (cover layer)  (0017) from distributors (0057-0059, figure 1) to make insulation (0002), the outer layer has no limitation in width (0020).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brennan to optimize the width of the cover layer for the specific purpose used as suggested by ‘731 with an expectation of predictably acceptable results, where Brennan is applying foam to cover layers for insulation use, and ‘731 indicates that there is no limit on the widths of cover layers to use for such purposes, and such optimization would give a value such as 200 mm (or 20 cm) or less.  Since the insulation is to extend over the width as shown in Brennan (figure 8), with a cover layer width 200 mm or less, all impact points would be less than 200 mm in width as well.
Claim 3: optionally, when using a width as in claim 2 above, when using a distributor bar just below the width of the cover layer as in Brennan (0134), the travel from the center of the bar inlet to the nozzle openings would be a maximum of less than 150 mm (figure 1).

Claim 8 and optionally claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Brennan as applied to claims 1, 3-7 and 9-10 above, and further in view of  EP 0 038 388 (hereinafter ‘388).
	Claim 8, as to having outer most nozzle openings discharge at an angle, Brennan shows parallel openings (as at figure 21), however, ‘388 shows how a shorter distributor (nozzle) can be used with extending nozzles (tubular member) to cover more area to apply foam (note figures 1, 5, page 2, lines 26-36, page 3, lines 15-33), where the nozzle positioning can be adjusted to give even dispersal of foam material (page 3, lines 26-31), and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brennan to also provide extended nozzles to the holes/openings of the distributor, for example, with discharge of the reactive material in two directions which can define a plane as suggested by ‘388 with an expectation of desirable even dispersion of materials, since Brennan has flow from various nozzle openings of the distributor (figure 8) and ‘388 indicates how extended nozzles can be provided at adjustable positioning and direction to given even flow and would allow for angled positioning at the ends (note figure 5) and therefore one would be suggested to optimize positioning at the ends, resulting in nozzle opening directions intersecting as claimed.
	Claim 9: optionally, when providing the nozzle features as discussed for claim 8 above, it would further be understood that distributor can be of a shorter width that the cover layer due to the extended nozzles/tubular members, and therefore one would be further suggested to optimize the size of the distributor and extended nozzles for the 

Note Ahmad (US 4278045) cited on applicant’s IDS of April 9, 2020 also notes a distributor type device for applying free jets of foam from nozzle outlets (abstract, figure 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413.  The examiner can normally be reached on M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718